                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     ALLAH KEYES,                                      CASE NO. 19-cv-00345-YGR
                                   7                  Plaintiff,                           JUDGMENT
                                   8            vs.

                                   9     ANDREW SAUL, COMMISSIONER OF SOCIAL
                                         SECURITY,
                                  10
                                                      Defendant.
                                  11
                                              The Court, having granted plaintiff’s motion for summary judgment, hereby orders,
                                  12
Northern District of California
 United States District Court




                                       adjudges, and decrees that judgment be entered in favor of plaintiff.
                                  13
                                              The Clerk of Court shall enter judgment and close the matter.
                                  14
                                              IT IS SO ORDERED.
                                  15
                                       Dated: July 14, 2021
                                  16                                                           YVONNE GONZALEZ ROGERS
                                  17                                                      UNITED STATES DISTRICT COURT JUDGE

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
